 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH D. SPILLERS,                               No. 2:18-cv-0092 TLN DB P
12                       Plaintiff,
13               v.                                     ORDER
14    K. WOODS, et al.,
15                       Defendants.
16

17           Plaintiff has filed a document entitled “Motion for Defendants Request for Admissions

18   and Production of Documents.” Therein, plaintiff appears to be submitting responses to

19   defendants’ discovery requests. Plaintiff is informed that a party’s responses to discovery should

20   not be filed with the court until such time as a party becomes dissatisfied with a response and

21   seeks relief from the court pursuant to the Federal Rules of Civil Procedure. In addition,

22   discovery requests between the parties shall not be filed with the court unless, and until, they are

23   at issue.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that plaintiff’s March 14, 2019 Motion (ECF

 2   No. 34) will be placed in the court file and disregarded.

 3   Dated: March 25, 2019

 4

 5

 6

 7

 8

 9

10   DLB:9
     DB/prisoner-civil rights/spil0092.411
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
